DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-18, 21-24, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. Publication US 2022/0201769 A1).
With respect to claims 1 and 12, Li et al. discloses a wireless communication device comprising: at least one modem; at least one processor communicatively coupled with the at least one modem; and 50Qualcomm Ref. No. 206533at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to perform a method for wireless communication (See the abstract, pages 14-15 paragraphs 154-157, and Figure 10 of Li et al. for reference to an apparatus 1000 that may be a station, i.e. STA, which is a wireless device, comprising a transceiver, which is a wireless modem, a processor coupled to the transceiver via a bus, and a memory coupled with the processor over the bus and storing a program for performing a method of wireless communication).  Li et al. also discloses receiving a trigger frame soliciting a physical layer convergence protocol (PLCP) protocol data unit (PPDU) (See page 6 paragraphs 55-56, page 7 paragraphs 62-66, and Figure 4 of Li et al. for reference to a station, i.e. second STA, receiving a trigger frame from an access point, AP, soliciting transmission of an uplink trigger based, TB, PPDU, which is a PLCP PPDU).  Li et al. further discloses the trigger frame including a medium access control (MAC) header, a common information field that immediately follows the MAC header, and a special user information field associated with the common information field (See pages 8-9 paragraph 81-83 and Figure 6 of Li et al. for reference to the trigger frame including Frame control, Duration, Receiver address, and Transmitter address fields, which are known in the art to comprise a MAC header of a trigger frame, for reference to a Common information field immediately following the MAC header fields, and for reference to a User information field, which is a special user information field associated with the Common information field).  Li et al. also discloses the common information field and the special user information field collectively including a plurality of subfields carrying configuration information indicating a configuration for the solicited PPDU (See page 5 paragraph 50, page 7 paragraph 72, and Figure 6 of Li et al. for reference to the Common information field and User information field each including a plurality of subfields having information used by receiving STAs to configure solicited uplink PPDU transmissions).  Li et al. further discloses the common information field including one or more bits signaling a presence of the special user information field in the trigger frame (See page 2 paragraphs 9-10, page 7 paragraphs 72-73, and Figure 6 of Li et al. for reference to the Common information field including a first reserved bit that is used to indicate to an EHT STA whether a second bandwidth for the EHT STA is indicated in the User information fields).  Li et al. also discloses transmitting the PPDU, responsive to the trigger frame, based on the configuration information (See page 7 paragraphs 65-66 and Figure 4 of Li et al. for reference to the second STA transmitting the TB PPDU based on the configuration indicated in the trigger frame).
	With respect to claims 16 and 27, Li et al. discloses a wireless communication device comprising: at least one modem; at least one processor communicatively coupled with the at least one modem; and 50Qualcomm Ref. No. 206533at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to perform a method for wireless communication (See the abstract, page 14 paragraphs 148-152, and Figure 10 of Li et al. for reference to an apparatus 1000 that may be an access point, AP, which is a wireless device, comprising a transceiver, which is a wireless modem, a processor coupled to the transceiver via a bus, and a memory coupled with the processor over the bus and storing a program for performing a method of wireless communication).  Li et al. also discloses transmitting a trigger frame soliciting a physical layer convergence protocol (PLCP) protocol data unit (PPDU) (See page 6 paragraphs 55-56, page 7 paragraphs 62-66, and Figure 4 of Li et al. for reference to the AP, transmitting a trigger frame to stations, i.e. first STA and second STA, soliciting transmission of an uplink trigger based, TB, PPDU, which is a PLCP PPDU).  Li et al. further discloses the trigger frame including a medium access control (MAC) header, a common information field that immediately follows the MAC header, and a special user information field associated with the common information field (See pages 8-9 paragraph 81-83 and Figure 6 of Li et al. for reference to the trigger frame including Frame control, Duration, Receiver address, and Transmitter address fields, which are known in the art to comprise a MAC header of a trigger frame, for reference to a Common information field immediately following the MAC header fields, and for reference to a User information field, which is a special user information field associated with the Common information field).  Li et al. also discloses the common information field and the special user information field collectively including a plurality of subfields carrying configuration information indicating a configuration for the solicited PPDU (See page 5 paragraph 50, page 7 paragraph 72, and Figure 6 of Li et al. for reference to the Common information field and User information field each including a plurality of subfields having information used by receiving STAs to configure solicited uplink PPDU transmissions).  Li et al. further discloses the common information field including one or more bits signaling a presence of the special user information field in the trigger frame (See page 2 paragraphs 9-10, page 7 paragraphs 72-73, and Figure 6 of Li et al. for reference to the Common information field including a first reserved bit that is used to indicate to an EHT STA whether a second bandwidth for the EHT STA is indicated in the User information fields).  Li et al. also discloses receiving the PPDU, responsive to the trigger frame, based on the configuration information (See page 7 paragraphs 65-66 and Figure 4 of Li et al. for reference to the first STA and the second STA transmitting the TB PPDUs based on the configuration indicated in the trigger frame).
	With respect to claims 2 and 17, Li et al. discloses wherein the plurality of subfields includes an uplink bandwidth subfield carrying first bandwidth information associated with the PPDU and further includes an uplink bandwidth extension subfield carrying second bandwidth information associated with the PPDU, the first and second bandwidth information jointly indicating a bandwidth associated with the PPDU (See page 2 paragraphs 9-11, page 7 paragraphs 72-73, and Figure 6 of Li et al. for reference to indicating both first and second bandwidths, i.e. primary and secondary 160 MHz channels, and using the first reserved bit, a second reserved bit, an uplink bandwidth field, and resource unit allocation fields to indicate extension, i.e. a secondary 160 MHz channel).
	With respect to claims 3 and 18, Li et al. discloses wherein the bandwidth associated with the PPDU is greater than 160 MHz (See page 6 paragraph 59 of Li et al. for reference to the EHT STA supporting bandwidths greater than 160 MHz, for example 320 MHz or 240 MHz).
	With respect to claims 6 and 21, Li et al. discloses wherein the special user information field is the first user information field in a user information list immediately following the common information field (See page 9 paragraphs 89-91, page 10 paragraphs 99-101, and Figure 6 of Li et al. for reference to the information indicating the extended bandwidth being part of the User information list, which immediately follows the Common information, wherein a special AID value in the AID field indicates bandwidth allocation for the EHT STA, wherein this may be in the AID field of the User information field 1). 
	With respect to claims 7 and 22, Li et al. discloses wherein the special user information field includes an association identifier (AID) value not assigned to any wireless stations (STAs) associated with the same basic service set (BSS) as the wireless communication device (See page 9 paragraphs 88-89 and page 10 paragraph 96-98 of Li et al. for reference to using either or both of a special ADI value of 0 or a non-0 special value, wherein the special AID value of 0 is not assigned for use by a specific STA and the non-0 special AID value may specific values not assigned to other stations).
	With respect to claims 13 and 28, Li et al. discloses wherein the special user information field is the first user information field in a user information list immediately following the common information field (See page 9 paragraphs 89-91, page 10 paragraphs 99-101, and Figure 6 of Li et al. for reference to the information indicating the extended bandwidth being part of the User information list, which immediately follows the Common information, wherein a special AID value in the AID field indicates bandwidth allocation for the EHT STA, wherein this may be in the AID field of the User information field 1).  Li et al. also discloses wherein the special user information field includes an association identifier (AID) value not assigned to any wireless stations (STAs) associated with the same basic service set (BSS) as the wireless communication device (See page 9 paragraphs 88-89 and page 10 paragraph 96-98 of Li et al. for reference to using either or both of a special ADI value of 0 or a non-0 special value, wherein the special AID value of 0 is not assigned for use by a specific STA and the non-0 special AID value may specific values not assigned to other stations).
	With respect to claims 8, 14, 23, and 29, Li et al. discloses wherein the user information list further includes one or more user information fields carrying additional configuration for configuring the PPDU, a format of each of the one or more user information fields being indicated by the one or more bits in the common information field and one or more bits in the respective user information field, the format of each user information field being one of a legacy user information field format or a non-legacy user information field format (See page 2 paragraphs 9-11, page 6 paragraph 52, page 7 paragraphs 72-73, and Figure 6 of Li et al. for reference to indicating both first and second bandwidths, wherein the first bandwidth may be a bandwidth associated with legacy HT STAs and the second bandwidth may be an extended bandwidth associated with EHT STAs, and for reference to using the first reserved bit, a second reserved bit, an uplink bandwidth field, and resource unit allocation fields to indicate whether a legacy bandwidth, i.e. HT STA, user information field or a non-legacy bandwidth, i.e. EHT STA, user information field format is used).
	With respect to claims 9, 15, 24, and 30, Li et al. discloses wherein a format of the PPDU is indicated by the one or more bits in the common information field and the one or more bits in each of the one or more user information fields, the format of the PPDU being one of a legacy PPDU format or a non-legacy PPDU format (See page 2 paragraphs 9-11, pages 10-11 paragraphs 102-109, and Figure 6 of Li et al. for reference to using the first reserved bit and the second reserved bit to indicate whether a legacy bandwidth, i.e. HT STA, user information field or a non-legacy bandwidth, i.e. EHT STA, user information field format is used to trigger transmission of correspondingly formatted HT PPDUs or EHT PPDUs)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of the IEEE P802.11ax/D6.1 Draft standard, as cited by Applicant’s IDS filed 12/21/2021 and hereafter referred to as IEEE P802.11ax.
With respect to claims 4 and 19, Li et al. although Li et al. does disclose its trigger frame format including an Uplink spatial reuse field (See Figure 6 of Li et al.), Li et al. does not specifically disclose wherein the plurality of subfields includes a plurality of spatial reuse subfields in the special user information field, the plurality of spatial reuse subfields indicating a plurality of spatial reuse thresholds associated with the PPDU.  However, IEEE P802.11ax, in the field of communications, discloses an UL Spatial Reuse subfield format including multiple spatial reuse subfields that indicate a plurality of spatial reuse thresholds associated with a TB PPDU (See Figure 9-64c its description on page 122 of IEEE P802.11ax).  Using the spatial reuse subfields taught by IEEE P802.11ax has the advantage of allowing STAs to determine spatial reuse configurations to use when transmitting solicited TB PPDUs.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of IEEE P802.11ax, to combine using the spatial reuse subfields taught by IEEE P802.11ax within the system and method of Li et al., with the motivation being to allow STAs to determine spatial reuse configurations to use when transmitting solicited TB PPDUs.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Lu et al. (U.S. Publication US 2021/0400727 A1).
With respect to claims 5 and 20, although Li et al. does teach the use of punctured bandwidth (See page 5 paragraph 48 of Li et al.), Li et al. does not specifically disclose wherein the plurality of subfields includes a bandwidth puncturing subfield in the special user information field, the bandwidth puncturing subfield indicating whether one or more subbands spanning a bandwidth associated with the PPDU are punctured.  However, Lu et al., in the field of communications, discloses using an RU allocation subfield of a trigger frame to indicate a bandwidth puncturing pattern to be used (See page 5 paragraph 52 of Lu et al.).  Using an RU allocation subfield to indicate a bandwidth puncturing pattern to be used has the advantage of allowing STAs to learn the specific bandwidth puncturing pattern to be used when transmitting a solicited PPDU.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work Lu et al., to combine using an RU allocation subfield to indicate a bandwidth puncturing pattern, as taught by Lu et al., within the system and method of Li et al., with the motivation being to allow STAs to learn the specific bandwidth puncturing pattern to be used when transmitting a solicited PPDU.

Claims 10-11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Liu et al. (U.S. Publication US 2021/0292644 A1).
With respect to claims 10 and 25, Li et al. does not specifically disclose wherein each user information field formatted in accordance with the non-legacy user information field format includes a spatial stream allocation subfield indicating a number of spatial streams allocated for a user associated with the user information field and may further include a starting spatial stream index associated with the number of spatial streams, the starting spatial stream index being one of sixteen spatial stream indices
	With respect to claims 11 and 26, Li et al. does not specifically disclose wherein the starting spatial stream index is indicated by a 4-bit subfield of the spatial stream allocation subfield and the number of spatial streams is indicated by a 2-bit subfield of the spatial stream allocation subfield.
	With further respect to claims 10-11 and 25-26, Liu et al., in the field of communications, discloses a spatial configuration field that includes a 4 bit starting spatial streams subfield and a 2 bit number of spatial streams subfield that supports indication of up to a total of sixteen spatial streams (See page 4 paragraph 37 and Figure 5 of Liu et al.).  Using a spatial configuration field as taught by Liu et al. has the advantage of allowing EHT STAs to learn spatial stream configuration information.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work Liu et al., to combine using a spatial configuration field as taught by Liu et al. within the system and method of Li et al., with the motivation being to allow EHT STAs to learn spatial stream configuration information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461